Citation Nr: 0414875	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-15 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a compensable disability evaluation for a 
Baker's cyst of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1963 to 
September 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from August 1994 and April 1999 RO decisions which denied the 
veteran a compensable disability evaluation for his service-
connected Baker's cyst of the left knee.  

In his substantive appeal (VA Form 9), received in December 
1994, the veteran requested a hearing before a Veterans Law 
Judge (VLJ) of the Board.  However, the veteran's 
representative, in February 2004, submitted a statement 
indicating that the veteran wished to cancel his hearing 
before the Board.  There are no other hearing requests of 
record, so the Board deems his request for a Board hearing 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).

It is noted that the veteran's application to reopen a claim 
of service connection for a back disability was denied in a 
September 2002 RO decision; he was informed of the adverse 
outcome that same month.  In December 2002, he filed a timely 
notice of disagreement.  On April 23, 2003, he was furnished 
with a statement of the case (SOC).  A close review of the 
record does not reveal that the veteran timely filed a 
substantive appeal.  A timely substantive appeal is needed in 
order to perfect the veteran's appeal.  A substantive appeal 
must be filed within 60 days from the date of the issuance of 
the SOC to the veteran or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  It is noted that there is an informal 
hearing presentation, dated in May 2004, which regards the 
veteran's claim for service connection for a back disability.  
Even assuming the aforementioned document could be construed 
as a substantive appeal, such was clearly not timely filed.  
Again, there is no document on file which could be construed 
as a timely substantive appeal.  Accordingly, this matter is 
not currently before the Board on appellate review. 

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The Board notes that after the veteran initiated this appeal, 
the regulations pertaining to the evaluation of skin 
disorders were amended, effective August 30, 2002.  See 67 
Fed. Reg. 49,590 (2002).  The veteran is currently assigned a 
noncompensable disability evaluation for his Baker's cyst of 
the left knee under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7819.  See 38 C.F.R. § 4.20 (2003).  Both the former and 
current versions of DC 7819 are essentially the same, 
requiring benign skin growths to be rated as disfigurement 
(DC 7800), scars (DCs 7801-7805), or impairment of function.  
See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2001 & 2003).  
In this case, both the former and current versions of the 
rating criteria, Diagnostic Codes 7804 and 7805 were 
considered, by the RO, before the veteran was assigned a 
noncompensable evaluation for a Baker's cyst of the left 
knee.  

The most recent VA skin examination made few findings 
regarding the nature and severity of the veteran's service-
connected scar, stemming from the removal of the Baker's 
cyst, other than noting the length of such.  The March 2002 
VA examiner did not provide any findings as to loss of skin, 
limitation of motion, poor nourishment of the scar, repeated 
ulceration, or instability of the scar.  In addition, the VA 
examiner also failed to comment on whether the veteran's left 
knee scar causes exfoliation, exudation, or itching involving 
an exposed surface or extensive area.  The veteran's November 
1998 VA examination only considered the former rating 
criteria for evaluating skin disorders in making its 
findings.  As such, the VA examination reports on file do not 
provide a complete characterization as to the severity and 
manifestations of the veteran's residual scar from the 
removal of the Baker's cyst from his left knee.  

Furthermore, the medical evidence of record is in conflict as 
to whether the veteran's current complaints and symptoms of 
his left knee are related to his service-connected Baker's 
cyst or his post-service left knee injuries and surgeries.  
In this regard, the Board notes that the private medical 
records and the VA examination reports fail to distinguish 
between symptomatology due to the veteran's service-connected 
Baker's cyst of the left knee and those symptoms due to his 
post-service knee injuries in 1979 and 1981, with subsequent 
arthroscopies.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  Moreover, at the March 
2002 VA examination, it was unclear whether the veteran's 
post-service left knee injuries and surgeries were 
attributable to the veteran's service-connected Baker's cyst 
of the left knee, as the veteran reported.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by any additional medical comment, 
does not constitute competent medical evidence).  The VA 
examiner concluded that the veteran had problems with his 
left knee subsequent to the in-service removal of the Baker's 
cyst, but the Board notes that this conclusion appears to 
have been based on the assertions and history as reported by 
the veteran, himself, as the VA examiner did not rely upon 
the objective evidence to make this determination on an 
independent basis.  See Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  

Accordingly, the Board finds that the veteran should be 
afforded additional VA examinations in order to better 
delineate the veteran's disorders and to assess the severity, 
symptomatology, and manifestations of his service-connected 
Baker's cyst of the left knee.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  



Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to a compensable disability 
rating for his Baker's cyst of the left 
knee, and the evidence, if any, the RO 
will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning 
this claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  Schedule the veteran for another VA 
dermatology examination to obtain a 
medical opinion concerning the severity 
of his service-connected Baker's cyst of 
the left knee.  Conduct all testing and 
evaluation necessary to make this 
determination.  The examiner should 
specifically comment on any residual 
scarring of his service-connected Baker's 
cyst of the left knee to include the size 
of the affected area; whether there are 
any scars and, if so, whether they are 
tender, painful, or productive of 
limitation of function; whether there is 
tissue or skin loss; whether there were 
changes in the pigmentation of the 
veteran's skin; and whether the disorder 
causes exfoliation, exudation, or 
itching.

3.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
extent of his service-connected Baker's 
cyst of the left knee.  Conduct all 
testing and evaluation needed to make 
this determination.  The examiner should 
specifically detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected Baker's cyst of 
the left knee.  For any symptom 
attributed to the Baker's cyst, an 
opinion should be provided as to the 
severity of such symptom. 

The claims file must be made available to 
the examiner for review in connection 
with the examinations.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

